DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the Applicant's communication filed 13 October 2020.  In view of this communication, claims 1-20 are now pending in the application.
Disclosure
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
The “first stiffness member” and “second stiffness member” in claim 1, which are “configured to” (taking the place of “for”) “produce equal stiffness in both lateral directions”.
The “double box construction” in claim 2, which functions “to normalize the specific structure… such that its two reed critical frequencies… occur at the same frequency”.
The “double box construction” in claim 3, which is “configured to” (taking the place of “for”) “reduce block out ranges of reed critical frequencies…”.
The “double box construction” in claim 4, which “enables varying of a speed… over a relatively large speed ranges”.
The “double box construction” in claim 5, which “does not require blocking out operation ranges since there no spread in reed critical frequencies in two different lateral directions”.
The “first cutout” in claim 9, which “produces a higher stiffness axis”.
The “second cutout” in claim 10, which “produces a lower stiffness axis”.
A “vertical electric machine structure” in claim 11, which is normalized “such that its two reed critical frequencies occur at a same frequency”.
The “first stiffness member” and “second stiffness member” in claim 11, which are “configured to” (taking the place of “for”) “produce equal stiffness in both lateral directions”.
The “double box construction” in claim 12, which functions “to normalize the specific structure… such that its two reed critical frequencies… occur at the same frequency”.
The “double box construction” in claim 13, which is “configured to” (taking the place of “for”) “reduce block out ranges of reed critical frequencies…”.
The “double box construction” in claim 14, which “enables varying of a speed… over a relatively large speed ranges”.
The “double box construction” in claim 15, which “does not require blocking out operation ranges since there no spread in reed critical frequencies in two different lateral directions”.
The “first cutout” in claim 19, which “produces a higher stiffness axis”.
The “second cutout” in claim 20, which “produces a lower stiffness axis”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL. — The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The claims lack both enablement and written description because the specification lacks any description of the structure, material, or acts for performing the recited functions.  While the specification broadly discloses the “double box construction” having two, inner and outer, stiffness members for holding the vertical electric machine, no properties of said members are disclosed which are, explicitly or implicitly, responsible for performing the recited functions and thus one of ordinary skill in the art would not understand what structure (or material or acts) will perform the recited function.  See Atmel Corp. v. Information Storage Devices, Inc., 198 F.3d 1374, 1381, 53 USPQ2d 1225, 1230 (Fed. Cir. 1999).  It is additionally noted that this lack of disclosure precludes the application of prior art, as it cannot be reasonably determined what references would read on the claimed functional limitations.
Thus, the specification does not enable or provide adequate written description which would allow one of ordinary skill in the art to understand, or determine the corresponding structure to, the following functional limitations:
The “first stiffness member” and “second stiffness member” in claim 1, which are “configured to produce equal stiffness in both lateral directions”.
The “double box construction” in claim 2, which functions “to normalize the specific structure… such that its two reed critical frequencies… occur at the same frequency”.
The “double box construction” in claim 3, which is “configured to” (taking the place of “for”) “reduce block out ranges of reed critical frequencies…”.
The “double box construction” in claim 4, which “enables varying of a speed… over a relatively large speed ranges”.
The “double box construction” in claim 5, which “does not require blocking out operation ranges since there no spread in reed critical frequencies in two different lateral directions”.
The “first cutout” in claim 9, which “produces a higher stiffness axis”.
The “second cutout” in claim 10, which “produces a lower stiffness axis”.
A “vertical electric machine structure” in claim 11, which is normalized “such that its two reed critical frequencies occur at a same frequency”.
The “first stiffness member” and “second stiffness member” in claim 11, which are “configured to produce equal stiffness in both lateral directions”.
The “double box construction” in claim 12, which functions “to normalize the specific structure… such that its two reed critical frequencies… occur at the same frequency”.
The “double box construction” in claim 13, which is “configured to” (taking the place of “for”) “reduce block out ranges of reed critical frequencies…”.
The “double box construction” in claim 14, which “enables varying of a speed… over a relatively large speed ranges”.
The “double box construction” in claim 15, which “does not require blocking out operation ranges since there no spread in reed critical frequencies in two different lateral directions”.
The “first cutout” in claim 19, which “produces a higher stiffness axis”.
The “second cutout” in claim 20, which “produces a lower stiffness axis”.
The remaining claims are rejected due to their dependencies.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Since there is no disclosure of the structure, material or acts for performing the recited functions, the claims fail to satisfy the requirements of 35 U.S.C. 112(b).  Thus, the claims are indefinite for the same reasons given above, in the grounds of rejection under 35 U.S.C. 112(a).  The claims are additionally indefinite for the following reasons:
Claim 3 recites “eliminating a non-symmetry of the two different lateral directions “X” and “Y””.  It is unclear what non-symmetry exists between two different directions, and it is further unclear how one would go about eliminating said non-symmetry.  While physical components oriented in said directions can be modified, the directions themselves are simply space/paths along which physical components can be placed.  Thus, the space/paths themselves do not appear to be capable of being modified.
Claim 4 recites the limitation “a relatively large speed ranges”.  The term “relatively large” is a relative term which renders the claim indefinite.  The term “relatively large” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 9 recites the limitation “a higher stiffness axis”.  The term “higher” is a relative term which renders the claim indefinite.  The term “higher” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 10 recites the limitation “a lower stiffness axis”.  The term “lower” is a relative term which renders the claim indefinite.  The term “lower” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 13 recites “eliminating a non-symmetry of the two different lateral directions “X” and “Y””.  It is unclear what non-symmetry exists between two different directions, and it is further unclear how one would go about eliminating said non-symmetry.  While physical components oriented in said directions can be modified, the directions themselves are simply space/paths along which physical components can be placed.  Thus, the space/paths themselves do not appear to be capable of being modified.
Claim 14 recites the limitation “a relatively large speed ranges”.  The term “relatively large” is a relative term which renders the claim indefinite.  The term “relatively large” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 19 recites the limitation “a higher stiffness axis”.  The term “higher” is a relative term which renders the claim indefinite.  The term “higher” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 20 recites the limitation “a lower stiffness axis”.  The term “lower” is a relative term which renders the claim indefinite.  The term “lower” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Prior art:
Lyle et al. (US 2014/0166844 A1) discloses an electrical machine having a support structure with variable stiffnesses and reed critical frequency.
Lyle et al. (US 2014/0167544 A1) discloses a vertical electrical machine having a support structure designed to dampen vibrations by altering the stiffness and reed critical frequency of the vertical electrical machine, the support structure having first and second stiffness members operable to stiffen the bending moment of the support structure.
Kim (US 2008/0084140 A1) discloses a vertical electrical machine having a support structure defining a double box construction, including first and second stiffness members designed to increase rigidity of the structure thereby reducing noise and vibrations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Andrews whose telephone number is (571)270-7554.  The examiner can normally be reached on Monday-Thursday, 8:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached at 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Andrews/
Primary Examiner, Art Unit 2834